                                                                      GOVERNMENT
  Case 1:20-cv-21601-KMW Document 19-4 Entered on FLSD Docket 04/29/2020  Page 1 of 4
                                                                         EXHIBIT
                                                                                               CASE
Feeley, Matthew (USAFLS)                                                                       NQ
                                                                                                旧
From:
Sent:
                                Archy < mark@genesis2church.is>
                                Friday, April 17, 2020 3:49 PM
                                                                                               認『 Ч
To:                             Feeley, Matthew (USAFLS)
Subject:                        Re: U.S. vs. Genesis ll et al., Case No. 1:20-cv-21601-KMW --Temporary Restraining
                                Order



Mr. Feeley, The Constitutional Sheriffs of Manatee County have been advised and visited our Church today.
The U.S. Marshalls left something at the door which we did not open. We returned the FEDEX that was sent
from your office as rejected. I am writing to you a response to your previous correspondence which you should
receive by tomorrow. We are peaceful people with no criminal records whatsoever. I as the founder of the
G2Church have been a missionary pilot in Haiti and Dominican Republic and have helped many medically and
even worked for 15 yrs as a Surgeons Asst. I would like a peaceful resolution to this blown out of proportion
incident that just happened. We will not allow an abuse of our lst Amendment rights in anyway.

I've written books about our work worldwide and even did a documentary: www.quantumleap.is Maybe you
should calmly watch it. I think you would appreciate what we are doing worldwide. I and my family contracted
MRSA while working with medical teams of really good doctors and people who gave up their time to help
others. We are not some Johnny come lately snake oil preachers or something like that! In fact, when I first
found MMS, one of our Sacraments I dismissed it as'snake oil'. I ended up trying it and cured my whole family
of MRSA. The doctors told me that my son Jonathan would lose his leg so that's when I went to the internet and
found MMS. Jim Humble, the discoverer of MMS and I started the G2Church in 2010. We are now in 145
countries and having 10+ testimonies coming in from around the world from people following our Sacramental
Protocols. Just like Peter and John spoke before the officials after seeing a man healed and the officials wanted
to know what happened they said:

                                                                                 t'For we cannot but
speak the things which we have seen and heard." Acts 4:20 King James Version (KJV)

We had to tell people what happened to us! Many started to cleanse their own temples and not defile them as
the Lord commanded us and were experiencing restored health from many different illnesses worldwide! It has
been a wonderful time to see so many healed naturally. As President Trump says. He wants people to have "the
right to choose". That is all we are asking for and for you and the DOJ and FDA to let people choose what they
want to do for their own health. We preach to practice Self-Care and live natural. Let the people choose, Mr
Feeeley.




This info will go around the world unless you stop this harassment of our Sacraments. President Trump doesn't
need Churches being attacked for practicing their first Amendment rights! He himself respects Churches rights.
Look what he said in January:

                   "Our Founders understood that no right is more fundamental to a
peaceful, prosperous, and virtuous society than the right to follow one's religious
convictions."
  Case 1:20-cv-21601-KMW Document 19-4 Entered on FLSD Docket 04/29/2020 Page 2 of 4

                                                                                                       President
Donald J. Trump January t6th 2O2O



You need to let your superiors know that this is a case that needs to be dismissed. Especially by the fact
that we have hurt not one person. Our sacraments are NOT drugs, We don't operate as a business. We are NOT
under UCC code. A1l our Sacramental products are sent out around the world by donations. During this crisis
I've talked to many leaders many countries that are wanting to experiment with Chlorine dioxide. When they
find out the results you all are going to look really bad in the eyes of the world. It will happen Mr. Feeley. There
are over 30,000 patents for Chlorine Dioxide and many are medically related for ingestion. FDA,EPA and CDC
have approved many applications. But a Church Sacrament doesn't need approval. You have to see that. This
would be so easy to prove so it can only be harassment and intimidation but we will NOT back down from what
the Lord told us to do. We can do a worldwide open debate about the efficacy of Chlorine Dioxide in man and
animals with the top chemists and scientists and doctors to end this debate once and for all. The only reason this
wont happen would be someone with an invested interest doesn't want it to happen, I pray your not one of them
because the Lord is helping us and will not let this stop, Especially because our main focus is preaching the
Gospel, Good news, of the Lord Jesus Christ for people to be healed eternally.




I caution you because we are a Free Church with 1st Amendment rights and are even equal to an Embassy
which allows us sovereignty to the point where we can receive people for asylum. You are NOT coming into
our G2Church Sanctuary whatsoever without our permission. We had sheriffs come into our Church Seminar in
Washington State to show them what we do and they thought everlthing was fine with us. Our Sacraments are
NOT a drug and can never be treated like a drug. I talked to Sheriff Richard Mack who has had his run in with
the Federal Gor,t and won in Supreme Court. He also confirmed that a Church is an Asylum and without
permission no one can enter, even in the country where the person is trying to escape. If you want me to stop
mentioning Covid-l9 or Coronavirus can be healed by our G2Sacraments I wont mention those names. I
understand they can cause a panic to which we don't want either. We are just excited because we restore health
from flu-ike illnesses all the time. We were only trying to get the word out like Pres. Trump is trying with
Hydroxychloroquine, Z-pakand Chloroquinne. I will always keep saying; Take our Sacraments and cleanse the
body and after it is cleansed the body will self heal itselfl

I am preparing press   releases to many alternative news outlets and our worldwide data base of people that can
make a difference. I've written President Trump and will write him agarn.

Let's resolve this quietly and civilly. I'm afraid if not then many people are going to be appalled at what is
happening to our Church and its Sacraments and they might be next. We all don't want that Mr. Feeley. The ball
is in your court. We are ready as a Church to defend our rights. May the Lord Jesus Christ give you wisdom.

Because He lives,

Bishop Mark S. Grenon

Proverbs 3:5&6




On 4/17/202012:13 PM′    Feeley′   Matthew(USAFLS)wrote:
Case 1:20-cv-21601-KMW Document 19-4 Entered on FLSD Docket 04/29/2020 Page 3 of 4

   Please see attached order entered today.


   Best regards,

   Matt Feeley

   Matthew J. Feeley
   Assistant U.S. Attorney
   U.S. Attorney's Office
   Southern District of Florida
   99 N.E. 4th Street, Third Floor
   Miami, Florida 33132
   Tel: (305)961-923s
   matthew.feelev@ usdoi.gov




   From: Feeley, Matthew (USAFLS)
   Sent: Thursday, April L6,2020 3:26 PM
   To: contact@genesis2church.is; mark@genesis2church.is; iordan@genesis2church.is;
   ioseph@genesis2church.is; ionathan@genesis2church.is
   Cc: Jea n, Kevin ( USAFLS) [Contractor] < KJea n @ usa.doi.sov>
   Subject: Re: U.S. vs. Genesis ll et al., Case No. L:20-cv-2L601-KMW -- Notice of Court Action




   Re: U.S. vs. Genesis ll et al., Case No. 1:20-cv-21-601-KMW


   To Whom      lt May Concern:

            On behalf of the United States, this correspondence is to give you notice that the enclosed
   complaint and motion, as well as the supporting documentation, and proposed order were filed today in
   the federal court in the Southern District of Florida.

   Sincerely,

    Matthew J. Feeley



    Matthew J. Feeley
    Assistant u.s. Attorney
    U.S. Attorney's Office
    Southern District of Florida
    99 N.E.4th Street, Third Floor
    Miami, Florida 33132
    Tel: (305) 961-923s
    m   atthew.fee lev(d usdo i.gov
Case 1:20-cv-21601-KMW Document 19-4 Entered on FLSD Docket 04/29/2020 Page 4 of 4




                                        4
